WiNSLOw, J.
The case, as found by the trial court, was this: A guardian of an insane person sells his ward’s real ■estate for an inadequate price, nominally to a third person, but really to himself under cover of the name of such third person; the guardian making the payment by accounting for the supposed purchase price to the probate court, and causing the title to be conveyed to his sons. Upon the death of the insane ward some twelve years later, his heirs (or a part of them) bring action to set aside the transaction as fraudulent and void. That these facts, if established by the evidence, call loudly for the interposition of the powers of a court of equity, and for the setting aside of the entire transaction, cannot be doubted. Eeally the only serious questions in the case are questions of fact. We have carefully read all the testimony, and are unable to say that the findings of fact are not sustained by the evidence.
The claim is now made that the plaintiffs are estopped or *332barred by laches, but neither of these claims is tenable. The claim of estoppel is based on the fact that the guardian has accounted for the price at which the land was, in form, sold,, and paid over the same to the administrator of the estate of Gasson. These plaintiffs have received nothing, nor is it apparent how they can be estopped by the act of the administrator. Moreover, Goelz has been allowed the entire sum accounted for by him in the account stated in this action as an offset to rents and profits of the lands while in his possession. In substance, therefore, he has received back his money.
Gasson could not be charged with laches, because he was insane. The plaintiffs could not be charged with laches-until they had some title or interest in the land which they could enforce by action. It is very plain that until the death of Gasson they had no interest in the land, and hence could maintain no action concerning it. The}1- brought this action within a few months after Gasson’s death; certainly before it could be reasonably claimed that they had been guilty of laches.
By the Gourt.— Judgment affirmed.